AMENDMENT TO 364-DAY CREDIT AGREEMENT


        This Amendment to 364-Day Credit Agreement (the “Amendment”), dated as
of March 28, 2003, is between (i) FactSet Research Systems Inc. (the
“Borrower”), and (ii) JPMorgan Chase Bank, f/k/a The Chase Manhattan Bank (the
“Bank”).

        WHEREAS, the Borrower and the Bank are parties to a 364-Day Credit
Agreement dated as of November 20, 1998 (the “Credit Agreement”); and

        WHEREAS, the Bank and the Borrower desire to amend the Credit Agreement
to extend the Maturity Date.

        NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, receipt of which is acknowledged, it
is hereby agreed as follows:

        Section 1.   Definitions.    Terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Credit
Agreement.

        Section 2.   Amendment.   A.   Any and all references in the Credit
Agreement to “The Chase Manhattan Bank” are amended to read “JPMorgan Chase
Bank”.

B.   The definition of the term Maturity Date in Section 1.01 of the Credit
Agreement is superseded and replaced in its entirety, and amended to read as
follows:


“ MATURITY DATE” MEANS MARCH 26TH, 2004.

        Section 3.   Representations.   The Borrower hereby represents and
warrants to the Bank that: (i) the covenants, representations and warranties set
forth in Article III of the Credit Agreement are true and correct in all
material respects with the same effect on and as of the date hereof as if made
on and as of the date hereof, except to the extent that such representations and
warranties relate to an earlier date, and as if each reference therein to the
Credit Agreement were a reference to the Credit Agreement as amended by this
Amendment; (ii) no Event of Default or Default specified in the Credit Agreement
has occurred and is continuing; and (iii) the making and performance by the
Borrower of this Amendment have been duly authorized by all necessary corporate
action.

        Section 4.   Conditions.   The amendment set forth in Section 2 above
shall become effective on the date first above written provided that the Bank
shall have received a counterpart of this Amendment duly executed and delivered
by the Borrower.

        Section 5.   Miscellaneous.   Except as expressly provided in this
Amendment, the Credit Agreement shall remain unchanged and in full force and
effect except that each reference therein to “this Agreement”, “herein”,
“hereunder” and similar terms referring to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby. This Amendment (i) shall be
deemed to be effective on and as of the date first above written, (ii) shall be
governed by and construed in accordance with the laws of the State of New York,
and (iii) may be executed in counterparts, each of which taken together shall
constitute one and the same instrument and either of the parties hereto may
execute this Amendment by signing any such counterpart. Should any terms or
provisions of the Credit Agreement conflict with the terms and provisions
contained in this Amendment, the terms and provisions of this Amendment shall
prevail.

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.



              FACTSET RESEARCH SYSTEMS INC. JPMORGAN CHASE BANK              
By:   /s/  Ernest S. Wong   By:   /s/  T. David Short               Its:   Chief
Financial Officer   Its:   Vice President